
	
		II
		Calendar No. 503
		112th CONGRESS
		2d Session
		S. 3522
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2012
			Mr. Menendez (for
			 himself, Mrs. Boxer,
			 Mrs. Feinstein, Mr. Wyden, Mr.
			 Durbin, Mr. Schumer,
			 Mrs. Gillibrand,
			 Ms. Stabenow, Mr. Reed, Mr.
			 Lautenberg, Mr. Franken,
			 Mr. Merkley, and
			 Mr. Sanders) introduced the following
			 bill; which was read the first time
		
		
			September 11, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for the expansion of affordable refinancing of
		  mortgages held by the Federal National Mortgage Association and the Federal
		  Home Loan Mortgage Corporation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Responsible Homeowner Refinancing
			 Act of 2012.
		2.DefinitionsIn this Act—
			(1)the term current borrower
			 means a mortgagor who is current on the subject mortgage at the time of the
			 refinancing, and has had no late payments in the preceding 6 months and not
			 more than 1 late payment in the preceding 12 months;
			(2)the term
			 eligible mortgage means any mortgage that—
				(A)is an existing
			 first mortgage that was made for purchase of, or refinancing of another first
			 mortgage on, a 1- to 4-family dwelling, including a condominium or a share in a
			 cooperative ownership housing association;
				(B)was originated or
			 refinanced on or before May 31, 2009, unless that date is extended by the
			 Director under FHFA’s preexisting authority to do so;
				(C)is owned or
			 guaranteed by an enterprise;
				(D)with respect to
			 which, the mortgagor is a current borrower; and
				(E)includes existing
			 first mortgages with a loan-to-value ratio of less than 80 percent.
				(3)the term
			 enterprise means the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation;
			(4)the terms
			 FHFA and Director mean the Federal Housing Finance
			 Agency and the Director thereof, respectively;
			(5)the terms
			 Home Affordable Refinance Program and Program mean
			 the Home Affordable Refinance Program, administered by the FHFA and the
			 enterprises as part of the Making Home Affordable initiative announced on March
			 4, 2009;
			(6)the term—
				(A)LTV
			 means loan-to-value, or the ratio of the amount of the primary mortgage on a
			 property to the value of that property; and
				(B)CLTV
			 means combined loan-to-value, or the ratio of all mortgage debt on a property
			 to the value of the property;
				(7)the term
			 same servicer means a lender that is providing refinancing for a
			 borrower whose loan they already service;
			(8)the term
			 qualified lender means a lender that is participating in the
			 Program;
			(9)the term
			 guarantee fee has the same meaning as in section 1327(a) of the
			 Housing and Community Development Act of 1992 (12 U.S.C. 4547(a)); and
			(10)the term
			 average fees means the average contractual fee rate of
			 single-family guaranty arrangements charged by an enterprise on April 1, 2012,
			 plus the recognition of any up-front cash payments over an estimated average
			 life, expressed in terms of basis points, such definition to be interpreted in
			 a manner consistent with the annual report on guarantee fees by the
			 FHFA.
			3.Streamlined
			 refinancing criteria under the program
			(a)In
			 generalIn carrying out the Home Affordable Refinance Program,
			 each enterprise shall adopt and adhere to the criteria established under this
			 section.
			(b)Borrower
			 eligibilityThe enterprises shall include as eligible borrowers
			 in the Home Affordable Refinance Program all current borrowers who have an
			 eligible mortgage and meet those underwriting requirements for eligibility for
			 same servicer refinancing in the Program as of March 1, 2012, except that the
			 enterprises may not disqualify or impose varying rules within the Program for
			 borrowers based on LTV, CLTV, employment status or income.
			(c)Additional
			 relief from representations and warrantiesThe enterprises shall
			 not require of any qualified lender executing a loan under the Program any
			 representations or warranties—
				(1)for the value,
			 marketability, condition, or property type of the loan, as such loan
			 characteristics are evidenced by an appraisal or alternative valuation method,
			 provided that the lender complies with the enterprises’ required methods and
			 standards for ordering an appraisal under the Program; or
				(2)that are not
			 required of same servicers under the Program as of March 1, 2012, whether that
			 loan is manually underwritten or underwritten through an automated system,
			 except that, under no circumstances shall greater representations and
			 warranties be required for a loan that is manually underwritten than for one
			 that is underwritten through an automated system.
				(d)Prohibition on
			 up-front feesIn carrying out the Program, the enterprises may
			 not charge the qualified lender any loan level price adjustment, post
			 settlement delivery fee, adverse delivery charge, or other similar up-front
			 fee.
			(e)AppraisalsThe
			 enterprises shall develop and allow alternative streamlined methods to
			 determine the value of the property for which refinancing is sought through the
			 Program that eliminate the costs to the borrower and qualified lender
			 associated with such determination. Until such time as such method is
			 developed, and when the existing automated valuation models of the enterprises
			 are unable to determine the value of a certain property for which refinancing
			 is sought through the Program, the enterprises shall bear the costs associated
			 with the use of manual appraisal of that property, without passing on such
			 costs to the borrower or qualified lender.
			(f)LimitationNotwithstanding
			 any provision of the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1716 et seq.) or the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1451 et seq.), an enterprise may purchase or guarantee any new mortgage
			 resulting from the refinancing of an eligible mortgage pursuant to this
			 section, if at the time of origination of the eligible mortgage, the eligible
			 mortgage complied with the applicable limitation governing the maximum original
			 principal obligation on conventional mortgages that may be purchased or
			 guaranteed by that enterprise.
			(g)Guarantee
			 fees
				(1)In
			 general
					(A)Average
			 feeOn each mortgage refinanced under the Program in accordance
			 with this section, the enterprises shall set the average fee required under
			 this Act, as determined by the Director in an amount not less than the average
			 fees charged by the enterprises as of April 1, 2012, for such guarantees. The
			 Director shall prohibit an enterprise from offsetting the cost of the fee to
			 the mortgage originators, borrowers, and investors by decreasing other charges,
			 fees, or premiums, or in any other manner.
					(B)Authority to
			 limit offer of guaranteeThe Director shall prohibit an
			 enterprise from consummating any offer for a guarantee to a qualified lender
			 for mortgage-backed securities, if the guarantee is inconsistent with the
			 requirements of this section.
					(2)Information
			 collection and analysisThe Director shall require each
			 enterprise to provide to the Director, as part of its annual report submitted
			 to Congress, for loans refinanced under the Program—
					(A)a description of
			 changes made to up-front fees and annual fees as part of the guarantee fees
			 negotiated with qualified lenders; and
					(B)an assessment of
			 how the changes in the guarantee fees described in subparagraph (A) met the
			 requirements of paragraph (1).
					(h)RegulationsNot
			 later than 30 days after the date of enactment of this Act, the Director shall
			 issue any regulations or guidance necessary to carry out the changes to the
			 Program established under this section, which regulations or guidance shall be
			 put into effect not later than 90 days after the date of enactment of this
			 Act.
			(i)TerminationThe
			 requirements of this section shall expire concurrent with the expiration of the
			 Program.
			(j)Rule of
			 construction
				(1)In
			 generalNothing in this section shall be construed to supersede,
			 preempt, or otherwise nullify the requirement that a loan refinanced under the
			 Program must benefit the borrower.
				(2)DefinitionFor
			 purposes of paragraph (1), a loan refinanced under the Program benefits the
			 borrower, if the refinanced loan results in—
					(A)reduction in
			 payment;
					(B)reduction in
			 interest rate;
					(C)movement to a
			 more stable product, such as from an adjustable rate mortgage to a fixed rate
			 mortgage; or
					(D)reduction in
			 amortization term.
					4.
			 Information for borrowers on eligibility for the Program
			(a)Notice to
			 borrowersNot later than 60 days after the date of enactment of
			 this Act, the enterprises shall notify all borrowers with a mortgage owned or
			 guaranteed by an enterprise about the Program and its eligibility criteria, and
			 inform borrowers of the website required under subsection (b).
			(b)Public access
			 to eligibility criteriaThe
			 Director shall establish, and the enterprises shall display a link on their
			 homepages to, a single website where borrowers may—
				(1)determine their potential eligibility for
			 participation in the Program;
				(2)see a complete list of and links to
			 qualified lenders;
				(3)use a mortgage
			 refinance calculator to calculate potential payment savings based on different
			 interest rates; and
				(4)obtain tips on refinancing their
			 loan.
				5.Consistent
			 refinancing guidelines requiredNot later than 60 days after the date of
			 enactment of this Act, the Director shall issue guidance to require the
			 enterprises to make their refinancing guidelines consistent to ease the
			 compliance requirements of qualified lenders, and in particular with respect to
			 loans with less than an 80 percent loan-to-value ratio and closing cost
			 policies of the enterprises, which regulations or guidance shall be put into
			 effect not later than 90 days after the date of enactment of this Act.
		6.Progress
			 reportsThe Director shall
			 provide to Congress monthly reports on the progress of the Program, and each
			 enterprise shall include and disclose, as part of its filings with the
			 Securities and Exchange Commission on Form 10-Q, Form 10-K, or any successors
			 thereto, detailed information on each enterprise’s progress and results in
			 implementing and executing the Program.
		7.SeverabilityIf any portion of this Act or the
			 application thereof to any person or circumstance is held invalid, such
			 invalidity shall not affect the portions or applications of this Act which can
			 be given effect without the invalid portion or application.
		
	
		September 11, 2012
		Read the second time and placed on the
		  calendar
	
